                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 JOE FRED RANSOM,
                                                Case No. 1:21-cv-00120-DCN
                      Petitioner,
                                                INITIAL REVIEW ORDER
        v.

 WARDEN CHRISTENSEN,

                      Respondent.


       Petitioner Joe Fred Ransom has filed a Petition for Writ of Habeas Corpus

challenging Petitioner’s state court convictions. See Dkt. 1. The Court now reviews the

petition to determine whether it is subject to summary dismissal pursuant to 28 U.S.C.

§ 2243 and Rule 4 of the Rules Governing Section 2254 Cases (“Habeas Rules”). Having

reviewed the record, and otherwise being fully informed, the Court enters the following

Order directing Petitioner to file an amended petition if Petitioner intends to proceed.

                                REVIEW OF PETITION

1.     Standard of Law for Review of Petition

       Federal habeas corpus relief under 28 U.S.C. § 2254 is available to petitioners who

show that they are held in custody under a state court judgment and that such custody

violates the Constitution, laws, or treaties of the United States. See 28 U.S.C. § 2254(a).

The Court is required to review a habeas corpus petition upon receipt to determine whether

it is subject to summary dismissal. Habeas Rule 4. Summary dismissal is appropriate where

INITIAL REVIEW ORDER - 1
“it plainly appears from the face of the petition and any attached exhibits that the petitioner

is not entitled to relief in the district court.” Id.

2.     Discussion

       In the First Judicial District Court in Bonner County, Idaho Petitioner was convicted

of kidnapping and rape. Petitioner received a unified sentence of life imprisonment with

ten years fixed. Petitioner did not file a direct appeal but did pursue postconviction

remedies.

       Petitioner’s only plainly stated claim in the instant Petition for Writ of Habeas

Corpus is that Petitioner is innocent. See Dkt. 1 at 4. However, a freestanding claim of

actual innocence is not cognizable—meaning that it cannot be heard—in a non-capital

federal habeas corpus case. Stephenson v. Blades, No. 1:13-CV-00285-BLW, 2014 WL

3509448, at *7 (D. Idaho July 14, 2014) (unpublished); see Herrera v. Collins, 506 U.S.

390, 400 (1993) (“Claims of actual innocence based on newly discovered evidence have

never been held to state a ground for federal habeas relief absent an independent

constitutional violation occurring in the underlying state criminal proceeding.... This rule

is grounded in the principle that federal habeas courts sit to ensure that individuals are not

imprisoned in violation of the Constitution—not to correct errors of fact.”). However, an

assertion of actual innocence can serve as “a gateway through which a habeas petitioner

[may] pass to have his otherwise barred constitutional claim considered on the merits.”

Herrera, 506 U.S. at 404. For example, a habeas claim that is procedurally defaulted or

untimely may still be heard if a petitioner establishes actual innocence. See McQuiggin v.

Perkins, 569 U.S. 383, 397–98 (2013); Schlup v. Delo, 513 U.S. 298, 329 (1995).


INITIAL REVIEW ORDER - 2
        Within 60 days after entry of this Order, Petitioner may file an amended petition

that asserts at least one cognizable federal habeas claim. One example of such a claim is

that the evidence was insufficient to support the convictions. See Jackson v. Virginia, 443

U.S. 307, 319 (1979) (holding that sufficient evidence supports a conviction if “any rational

trier of fact could have found the essential elements of the crime beyond a reasonable

doubt.”). Another example is a claim that Petitioner’s attorney rendered ineffective

assistance.1 See Strickland v. Washington, 466 U.S. 668, 687 (1984) (holding that a

petitioner asserting ineffective assistance of counsel must show that (1) “counsel made

errors so serious that counsel was not functioning as the ‘counsel’ guaranteed the defendant

by the Sixth Amendment,” and (2) those errors prejudiced the defendant by “depriv[ing]

the defendant of a fair trial, a trial whose result is reliable”).

                    REQUEST FOR APPOINTMENT OF COUNSEL

        Because an amended petition is required for Petitioner to proceed, the Court will

deny Petitioner’s request for appointment of counsel without prejudice. Petitioner may

renew the request for counsel in an amended petition.

                                              ORDER

        IT IS ORDERED:

        1.      Petitioner’s request for appointment of counsel (contained in the Petition) is

                DENIED without prejudice.




1
  Though body of the instant Petition includes allegations about Petitioner’s lawyer, Petitioner has not
clearly identified a Sixth Amendment claim. He may choose to do so in an amended petition.


INITIAL REVIEW ORDER - 3
     2.    Within 60 days after entry of this Order, Petitioner shall file an amended

           petition as described above. If Petitioner fails to file a timely amended

           petition, or if it appears from the face of the amended petition that Petitioner

           is not entitled to relief, this case may be dismissed without further notice.

           Such a dismissal would operate as an adjudication on the merits and would

           prevent Petitioner from re-filing a federal habeas corpus petition challenging

           the same conviction or sentence.


                                               DATED: June 30, 2021


                                               _________________________
                                               David C. Nye
                                               Chief U.S. District Court Judge




INITIAL REVIEW ORDER - 4
